COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00358-CV


Melvin Peyton                            §    From the 342nd District Court of

                                         §    Tarrant County (342-255262-11)
v.
                                         §    April 3, 2014

Van Nadarajah                            §    Per Curiam

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellant Melvin Peyton shall pay all costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM